DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Species I, Figs. 1A-3B and 3D, claims 1-9, 14-16 and 20, in the reply filed on 3/10/21 is acknowledged.  The traversal is on the ground(s) that “Applicants believe that simultaneous examination will not present an undue burden”.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 and 17-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/10/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthukumar et al., US Publication No. 2010/0327419 A1.

Muthukumar anticipates:
1. A semiconductor package, comprising (see fig. 6, also see figs. 7 and 1e): 
	a first substrate (650); 
	a second substrate (630) at least partially surrounding the first substrate, the first substrate disposed in an opening (e.g. opening filled with 662) that penetrates the second substrate; and 
	a semiconductor chip (651) disposed on the first substrate, 
	wherein the first substrate (650) is spaced apart from the second substrate (630) within the opening, and 
	wherein a thickness of the first substrate (650) is less than a thickness of the second substrate (630; also see offset height 636 at para. [0067]).  See Muthukumar at para. [0001] – [0089], figs. 1-9. 

2. The semiconductor package of claim 1, wherein the first substrate (e.g. 650 is a chip) is a coreless substrate, and wherein the second substrate (630) includes a core (e.g. interposer substrate includes a core at para. [0026]) .


	a molding (662) at least partially covering both the first substrate (650) and the second (630) substrate and at least partially filling a gap (e.g. side gaps where the wires 660, 661 are located) between the first substrate and the second substrate; 
	a plurality of first solder balls (e.g. spherical solder balls directly beneath 650; labeled 152 in fig. 1c) in contact with a bottom surface of the first substrate (650); and 
	a plurality of second solder balls (e.g. spherical solder balls directly beneath 630; labeled 144 in fig. 1b) in contact with a bottom surface of the second substrate (630), wherein neither the plurality of first solder balls nor the plurality of second solder balls are disposed under the gap (e.g. The spherical solder balls are directly beneath 630 or 650 so they are not disposed under the side gaps where the wires 660, 661 are located).

6. The semiconductor package of claim 5, further comprising (see fig. 6): a plurality of bonding wires (660, 661) electrically connecting (e.g. through intervening layers 610/659/658/653/651) the first substrate (650) and the second substrate (630),

14. A semiconductor device, comprising (see fig. 1e and element labels in figs. 1a-1d): 
	a first semiconductor package (110/130/150/158); and 
	a plurality of second semiconductor packages (166/168) disposed on the first semiconductor package, 
	wherein the first semiconductor package (110/130/150/158) comprises: 
	a first substrate (150); 
	a second substrate (130) including an opening (e.g. opening filled by 162) in which the first substrate is disposed; and 
	a semiconductor chip (158) disposed on the first substrate, 
para. [0032]).  See Muthukumar at para. [0001] – [0089], figs. 1-9. 

16. The semiconductor device of claim 14, further comprising (see fig. 1e and element labels in figs. 1a-1d): 
	a molding (162/172); 
	a plurality of first solder balls (152) disposed on a bottom surface of the first substrate (150); and 
	a plurality of second solder balls (144) disposed on a bottom surface of the second substrate (130),
	wherein the molding (162/172) at least partially covers each of a portion of a top surface of the second substrate (130), the semiconductor chip (158), and the first substrate (150), and 
	wherein the molding (162/172) at least partially fills a region between the first and second substrates in the opening, para. [0021] – [0037].


Claim(s) 1, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthukumar et al., US Publication No. 2010/0327419 A1.

Muthukumar anticipates limitations from claims 1, 5 and 9:
A semiconductor package, comprising (see fig. 1e and element labels in figs. 1a-1d): 
	a first substrate (150); 
	a second substrate (130) at least partially surrounding the first substrate, the first substrate disposed in an opening (e.g. opening filled with 162) that penetrates the second substrate; and 
	a semiconductor chip (166, 168) disposed on the first substrate, 

	wherein a thickness of the first substrate (150) is less than a thickness of the second substrate (130; also see offset height 136 at para. [0032);
	further comprising:
	a molding (162 or 162/172) at least partially covering both the first substrate (150) and the second (130) substrate and at least partially filling a gap (e.g. side gaps where the wires 160 are located) between the first substrate and the second substrate; 
	a plurality of first solder balls (152) in contact with a bottom surface of the first substrate (150); and 
	a plurality of second solder balls (144) in contact with a bottom surface of the second substrate (130), wherein neither the plurality of first solder balls nor the plurality of second solder balls are disposed under the gap (e.g. side gaps where the wires 660, 661 are located);
	further comprising: 
	a plurality of conductive bumps (146) disposed between the semiconductor chip (166, 168) and the first substrate (150), 
	wherein a level of a top surface of the semiconductor chip (166, 168) is higher than a level of a top surface of the second substrate (130).  See Muthukumar at para. [0001] – [0089], figs. 1-9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthukumar, as applied to claim 1 above, in view of Hahn et al., US Publication No. 2007/0194386 A1.

Regarding claim 3:
Muthukumar teaches all the limitations of claim 1 above, and further teaches the first substrate (650) is a chip.
One of ordinary skill in the art would recognize chips include transistors.
In an analogous art, Hahn teaches organic thin film transistors that include organic material.  The organic thin film transistor can be included in smart cards, plastic chips, RFID chips, etc.  See Hahn at Abstract, para. [0007], fig. 1

	Muthukumar further teaches:
4. The semiconductor package of claim 3, wherein a bottom surface of the first substrate (650) and a bottom surface of the second substrate (630) are located at a same level (see same level in fig. 6 annotated below).


    PNG
    media_image1.png
    430
    939
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Muthukumar with the teachings of Kim to include organic material such as an organic thin film transistor in the first substrate (e.g. chip) because “Further, the presence of the self-assembled monolayer on the gate insulating film tends to reduce hysteresis. Accordingly, organic thin film transistors fabricated in accord with the example embodiments tend to exhibit improved charge mobility, improved gate insulating film properties and decreased hysteresis associated with the organic insulator.”  See Hahn at Abstract.

Claims 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthukumar, as applied to claim 1 above, in view Kim et al., US Publication No. 2013/0056862 A1.	
	Regarding claim 7:
	Muthukumar teaches all the limitations of claim 1 above, and further teaches the first substrate (650) is electrically connected to the semiconductor chip (651).
	Muthukumar is silent a capacitor is embedded in the first substrate.

	In an analogous art, Kim teaches semiconductor devices contain active and passive electrical structures.  Examples of passive structures include resistors, capacitors and inductors.  See Kim at para. [0005], also see para. [0002], [0008].

	Regarding claim 8:
	Muthukumar is silent regarding a heat dissipation plate.
	Kim further teaches: 
	a heat conductive material (374) disposed on a semiconductor chip (124); and 
	a heat dissipation plate (372)  disposed on both a molding (280) and the heat conductive material (374), para. [0108].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Muthukumar with the teachings of Kim because (i)  “Passives structures, including resistors, capacitors, and inductors, create a relationship between voltage and current necessary to perform a variety of electrical functions.” (e.g. para. [0005]); and (ii) a heat spreader aids with the distribution and dissipation of heat and increases thermal performance of the package (e.g. para. [0108]).


	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthukumar, as applied to claim 14 above, in view of Yu et al., US Patent No. 10,529,637.

	Regarding claim 15:
	Muthukumar teaches all the limitations of claim 15 above, and it would have been obvious to one of ordinary skill in the art to form the second semiconductor package (166, 168) para. [0039] – [0046], [0071]. 
	Muthukumar is silent the semiconductor chip is a system-on-chip (SOC).
	In an analogous art, Yu teaches semiconductor chips can comprise a logic die, memory die, SOC die etc.  See Yu at col 5, ln 1–34. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Muthukumar with the teachings of Yu because a system-on-chip (e.g. SOC die) is an art recognized type of die that is packaged into a semiconductor package.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthukumar.

	Muthukumar teaches:
20. A semiconductor package, comprising (see fig. 1e and element labels in figs. 1a-1d; also see figs. 6-7): 
	a first substrate (150); 
	a second substrate (130) at least partially surrounding the first substrate, the first substrate disposed in an opening (e.g. opening filled with 162) penetrating the second substrate; 
	a semiconductor chip (166, 168) disposed on the first substrate (150); 
	a plurality of conductive bumps (146) disposed between the first substrate (150) and the semiconductor chip (166, 168); 
	a plurality of wires (160; e.g. wire 160 connects 150 and 130 through intervening layers 158 and 110) electrically connecting the first substrate (150) and the second substrate (130) ; 

	a plurality of first solder balls (152) disposed on a bottom surface of the first substrate (150); and 
	a plurality of second solder balls (144) disposed on a bottom surface of the second substrate (130),
	wherein the first substrate (150) is spaced apart from the second substrate (130) in the opening (e.g. opening filled with 162),
	wherein a thickness of the first substrate (150) is equal to or less than half of a thickness of the second substrate (130) (e.g. Obvious to one of ordinary skill in the art the thickness first substrate is equal to or less than half of a thickness of the second substrate from disclosure of offset height to accommodate stacking chips at para. [0032],  [0067], [0074]), 
	wherein a level of a bottom surface of the first substrate (150) is the same as a level of a bottom surface of the second substrate (130)  (e.g. Obvious to one of ordinary skill in the art  to form bottom surfaces of first substrate 150 and second substrate 130 at the same level because this is shown in figs. 6-7.  See fig. 6 annotated above for claim 4 for example of forming bottom surfaces of the first and second substrate at the same level.) and 
	wherein the first substrate is a coreless substrate (e.g. 150 is a chip), and the second substrate has a core (e.g. interposer 130 has a core at para. [0026]).  See Muthukumar at para. [0001] – [0089], figs. 1-9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
24 May 2021